Case 2:20-cv-00096-JRG-RSP Document 11 Filed 07/01/20 Page 1 of 1 PageID #: 117




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

     ALTPASS LLC,                                 §
                                                  §
                Plaintiff,                        §
                                                  §
     v.                                           §
                                                             Case No. 2:20-cv-00096-JRG-RSP
                                                  §
     FUJITSU AMERICA, INC.,                       §
                                                  §
                Defendant.                        §
                                                  §
 .
                              ORDER GRANTING SETTLEMENT STAY

          Before the Court is Plaintiff, Altpass LLC’s and Defendant Fujitsu America, Inc.’s,

 (collectively, “Parties”) Joint Motion to Stay All Pending Deadlines and Notice of Settlement

 (“Motion”). Dkt. No. 10. Parties’ Motion notifies the Court that the Parties have reached an

 agreement that resolves all claims asserted between them in the present action and seeks a 30 day

 stay to file a dismissal.

          After due consideration, the Court GRANTS the Motion. It is therefore ORDERED that

 all deadlines in the present case are stayed for 30 days.
         SIGNED this 3rd day of January, 2012.
          SIGNED this 1st day of July, 2020.




                                                       ____________________________________
                                                       ROY S. PAYNE
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 1/1
